DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Status of the Claims
3.	Claims 1, 9-18 are currently pending. This office action is in response to the amendment filed on 04/12/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 1, 15-18 the claims recites a structure 

    PNG
    media_image1.png
    80
    144
    media_image1.png
    Greyscale
 
Which renders the claim indefinite as it is not clear that this structure includes a group X10 which causes confusion. 
Concerning claims 1 and 15 the claim recites “optionally further substituted by C1-6 alkyl” which renders the claim indefinite as it is not clear if this indicates that C1-6 alkyl can be a substituent, if this indicates that C1-6 alkyl can only be present if another substituent is present, or if this is an indication that the C1-6  alkyl is substituted on another substituent. 
Concerning claims 11-14 the claims recite a % value which then indicates (w/v) which renders the claims indefinite as the use of parenthesis makes it unclear if this is required to be a weight/volume % or if it is only exemplarily a weight/volume %. Additionally if this is a weight / volume measurement this would require an indication of what units are used in calculating the percent. 
Concerning claims 17-18 the claims recites a particular formula for Ar having a particular structure and depending from claim 1. However claim 1 indicate that the structure can be optionally substituted by various groups.  It is not clear if formula in the claims 17-18 can also be substituted with these groups or if the claims are intended to not allow for substitution of the structure. As such this renders the claim indefinite. For purposes of art examination the broadest reasonable interpretation that the substations indicated in claim 1 can be a part of the structure is made. 
Claims 9-10 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

5.	Claims 1, 10-12 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohwada (WO 2008 029770 A1; All citations refer to the English language machine translation which has been provided unless otherwise stated) in view of Kobayashi (Kobayashi, Hiroki et al “Dual Temperature and PH Responsive Fluoresence Molecular Probe for Cellualar Imaging Utilizing a PNIPAAm-Fluorescein Copolymer” August 2009 Analytical Sciences Vol 25 Issue 8 pgs 1043-1047).
Concerning claim 1,15-17 Ohwada teaches a fluorescent temperature sensor that uses a polyacrylamide with a built in fluorophore (paragraph 0004) where the acrylamide is indicated to cause a change in fluorescent intensity as temperature rises due to phase transmission (paragraph 0002) indicating that the acrylamide monomer is a thermosensitive unit. The polymer is further indicated to have a ion like unit in the polymer (paragraph 0006).  This polymer is indicated to be used in a temperature measuring method which can be used for example for measuring the temperature inside cells (paragraph 0025). The copolymer is indicated to have fluorescent change due to a heat sensitive response (paragraph 0089).  The polymer is indicated to include general polymer units having a structure of (paragraph 0017)

    PNG
    media_image2.png
    167
    489
    media_image2.png
    Greyscale

Where R1 R2and R3 are preferably selected from hydrogen and methyl (paragraph 0059), and NR4R5 can be such that R4 is hydrogen and R5 is a C2-10 alkyl (paragraph 0060).
Ohwada further teaches an example of the polymer which is made from monomers having a structure of (paragraph 0105)

    PNG
    media_image3.png
    241
    560
    media_image3.png
    Greyscale

The NTBAM monomer would correspond to a thermoresponsive unit that would have an acrylamide basic skeleton, the quaternary ammonium monomer would correspond to the claimed cationic unit which is a monomer that contains a ionic functional group having one or more positive charges and which corresponds to the structure of claim 3 when W is NH-C(=O) Q is a C3 alkylene and Y is N+(CH3)3 and the remaining unit referred to by Ohwada as DBD-AA would correspond to the claimed fluorescent unit which has the claimed structure of claim 6 where X2 is NCH3, Q is a C2 alkylene X3 is a NCH3 and Ar the second of the claimed aromatic groups indicated in claim 1 that is substituted by SO2NCH3 where X10  is O . 
Ohwada also teaches that the ratio of the monomer units is NTBAM:APTMA:DBD-AA=85.3:14.7:0.086 which has the ionic monomer of b having an amount of 14.7 which is outside the claimed range of 2 to 10, but includes the claimed amount c within the claimed range. This particular example of Ohwada fails to teach the claimed acrylamide structure represented by formula (I) where the claimed R4 is n-propyl or iso-propyl and R5 is hydrogen.  
Ohwada broadly teaches the presence of an ionic monomer in the polymer of the quaternary ammonium monomer indicated in the monomer above is an example (paragraph 0010-0011). Ohwada teaches other polymers which include the ionic monomer and have a value of the ionic monomer which is within the range of 3-7.5 % (paragraph 0101 and 0103). 
Ohwada further teaches that the monomer having the ionic functional group can be present in an amount from 2-15 mol% (paragraph 0086) which is an overlapping range with the claimed range of from 3-7.5 mol%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Ohwad teaches as is indicated above that the acrylamide monomer can be a C2-C10 acrylamide (paragraph 0060).  Ohwada also indicates examples of polymer where the acrylamide monomer is n propyl acrylamide (paragraph 0101) or N isopropyl acrylamide (paragraph 0103) which are both C3 acrylamides in comparison to C4 acrylamide in the exemplary polymer.  This indicates that the t-butyl acrylamide and the claimed isopropyl acrylamide or n-propyl acrylamide are substantially equivalent and interchangeable with on another. 
Ohwada does not specifically teach the claimed method with a step of mixing the copolymer with cells in a solvent or the particular claimed amount of the ionic monomer of b, or the particularly claimed monomer of formula (I) explicitly used in conjunction with the other claimed monomer units. 
Ohwada indicates the copolymer can be used for measuring the temperature inside a cell and that the method for introducing the copolymer into the cells in not particularly limited but is considered that the copolymer can be introduced by culturing cells in a medium to  which the copolymer can be introduced (paragraph 0091). Ohwada further indicates that the polymers are used inside living cells (paragraph 0027).  It should be noted that N-isopropylacrylamide is within the range of monomer indicated to be used by Ohwada (paragraph 0008) and other polymers of Ohwada are made with N-isopropylacrylamide (Paragraph 0103). 
Kobayashi is drawn to an copolymer of N-isopropyl acrylamide and fluorescein which is used as a molecular probe for cellular imaging that has a response to temperature due to the phase transition of the acrylamide (abstract) and teaches that the N-isopropylacrylamide and fluorescein acrylate copolymer is added to cells by exposing the cells to the polymer in a DMEM and Fetal bovine serum solution (pg 1044 column 2 paragraph 5). These components would be considered to be a solvent and so this method would be considered to be mixing the fluorescent copolymer with cells in a solvent.  The polymer is indicated to be internalized into the cells thought the membrane (pg 1047 column 1 paragraph 1).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed method step of mixing the exemplary fluorescent copolymer of Ohwada with living cells in solvent because Ohwada teaches that the copolymer is used to measure a temperature in a living cell and Kobayashi teaches useful method of providing a thermoresponsive acrylamide fluorescent copolymer to be used as a temperature sensitive probe into in a cell which comprises the step of mixing the copolymer with cells in a solvent as such would be a useful method for allowing the polymer of Ohwada to measure the temperature in a living cell, and would additionally be obvious to use n-propylacrylamide or isopropylacrylamide as a replacement for the t-butyl acrylamide of the example because the monomers are indicated to be substantially equivalent and interchangeable with one another and to use claimed amount of the ionic monomer indicated by the claimed value of b because Ohwada teaches that the ionic monomer can be present in an amount of from 2-15 mol% which is an overlapping range with the claimed range. 
	Concerning claim 10 Ohwada in view of Kobayashi as is indicated above teaches that fetal bovine serum can be used as the solvent in the mixing method of the polymer with living cells. Fetal bovine serum is a solution of organic biological components present in water. This indicates that solvent is water which include additional components present in it. The indication of water as a solvent is given it broadest reasonable interpretation such that there must be water present as a solvent but that water can have additional components present in it. As such the indication of Kobayashi of using fetal bovine serum would result in water being used as the solvent and as such meets the claimed limitations. 
Concerning claim 11 Kobayashi further indicates that the fluorescent polymer which is used is indicated to be mixed in solvent at a concentration of 10 micrograms per milliliter  (pg 1044 column 2 paragraph 5) which corresponds to 0.001 wt% mass per volume in g per mL (that is 1 gram per mL is a 100% solution).  This value is within the claimed range of 0.001 to 1 %.  
	It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the temperature sensitive probe polymer in the method of Ohwada in view of Kobayashi because Kobayashi indicates that a value within the claimed range is a useful concentration of temperature sensitive probe polymer in order to provide uptake of the temperature probe to living cells. 
Concerning claim 12 Ohwada in view of Kobayashi as is indicated above teaches that fetal bovine serum can be used as the solvent in the mixing method of the polymer with living cells. Fetal bovine serum is a solution of organic biological components present in water. This indicates that solvent is water which include additional components present in it. The indication of water as a solvent is given it broadest reasonable interpretation such that there must be water present as a solvent but that water can have additional components present in it. As such the fetal bovine serum would be considered to include a water solvent. 
Kobayashi further indicates that the fluorescent polymer which is used is indicated to be mixed in solvent at a concentration of 10 micrograms per milliliter  (pg 1044 column 2 paragraph 5) which corresponds to 0.001 wt% mass per volume in g per mL (that is 1 gram per mL is a 100% solution).  This value is within the claimed range of 0.001 to 1 %.  
	It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the temperature sensitive probe polymer in the method of Ohwada in view of Kobayashi because Kobayashi indicates that a value within the claimed range is a useful concentration of temperature sensitive probe polymer in order to provide uptake of the temperature probe to living cells. 
	Concerning claim 18 Ohwada as disused above teaches a polymer including a repeating unit which results form a monomer having a structure of (paragraph 0105)

    PNG
    media_image4.png
    181
    177
    media_image4.png
    Greyscale

The repeating unit resulting from this includes an Ar formula which differs from claimed structure in that oxygen is used in the 5-member ring instead of a sulfur atom. 
Ohwada teaches that the Ar group of the monomer can have a general structure of (paragraph 0020)

    PNG
    media_image5.png
    127
    206
    media_image5.png
    Greyscale

where X10 is selected from O, S or Se and the ring may include substituents (paragraphs 0020-0021). 
As such the use of a Sulfur atom and the use of an oxygen atom in the indicated Ar ring system are substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the Ar group of the polymer of the method Ohwada in view of Kobayashi to use the sulfur containing heterocycle ring as is claimed because Ohwada teaches that the use of Sulfur and Oxygen in the Ar group are substantially equivalent and interchangeable with one another. 
6.	Claims 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohwada (WO 2008 029770 A1; All citations refer to the English language machine translation which has been provided unless otherwise stated) in view of Kobayashi (Kobayashi, Hiroki et al “Dual Temperature and PH Responsive Fluorescence Molecular Probe for Cellular Imaging Utilizing a PNIPAAm-Fluorescein Copolymer” August 2009 Analytical Sciences Vol 25 Issue 8 pgs 1043-1047) as applied to claim 1 above, and further in view of Uchiyama ( Uchiyama, Seiichi et al “Modulation of the Sensitive Temperature Range of Fluorescent Molecular Thermometers Based on Thermoresponsive Polymers” 2004 Analytical Chemistry 76 pg 1793-1798).
Concerning claims 9 Ohwada in view of Kobayashi teaches the method of claim 1 as is indicated above. 
Ohwada in view of Kobayshi does not specifically indicate that multiple thermoresponsive units are present in the copolymer.  Ohwada does indicate that a wide temperature range is useful for the copolymer (paragraph 0026). Ohwada additionally indicates that monomers that can be used in the polymer include those having a structure of (paragraph 0008)

    PNG
    media_image6.png
    181
    248
    media_image6.png
    Greyscale

Where R1 is hydrogen or C1-3 alkyl and R4 and R5 can be hydrogen or C1-20alkyl or R4 and R5 are together with the nitrogen atom forms a 4 to 8 membered nitrogen containing heterocycle.  As such Ohwada teaches the general structure of the claimed thermoresponsive monomer unit of claim 1 having the formula (a).
Uchiyama is drawn to fluorescent molecular thermometers using acrylamide monomers (pg 1793 column 1 paragraph 2) and indicates that copolymers having two kinds of acrylamide derivatives undergoes phase transition and that it Lower critical solution temperature was well related to its unit ratio and the lower critical solution temperature of the two corresponding acrylamides (pg 1794 column 1 paragraph 2).  The use of two different acrylamide units in the copolymer allows for modulating the sensitive temperature range of fluorescent molecular thermometers (pg 1794 column 1 paragraph 3). The different acrylamide monomers indicated to be used are indicated to include (pg 1793 column 2 Figure 1)

    PNG
    media_image7.png
    327
    477
    media_image7.png
    Greyscale
. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to alter the polymer of Ohwada in the method of Ohwada in view of Kobayshi to use multiple temperature sensitive acrylamide monomer units in the polymer of Ohwada as is taught by Uchiyama for the purpose of tailoring the temperature range over which the polymer can be used as a thermometer. 

7.	Claims 1, 11, 13 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohwada (WO 2008 029770 A1; All citations refer to the English language machine translation which has been provided unless otherwise stated) in view of Pelah (Pelah, Avishay et al “Protein manipulation by stimuli-responsive polymers encapsulated in erythrocyte ghosts” 2009 Soft Mater 5 (5) 1006-1010).
Concerning claim 1, 15-17 Ohwada teaches a fluorescent temperature sensor that uses a polyacrylamide with a built in fluorophore (paragraph 0004) where the acrylamide is indicated to cause a change in fluorescent intensity as temperature rises due to phase transmission (paragraph 0002) indicating that the acrylamide monomer is a thermosensitive unit. The polymer is further indicated to have a ion like unit in the polymer (paragraph 0006).  This polymer is indicated to be used in a temperature measuring method which can be used for example for measuring the temperature inside cells (paragraph 0025). The copolymer is indicated to have fluorescent change due to a heat sensitive response (paragraph 0089).  The polymer is indicated to include general polymer units having a structure of (paragraph 0017)

    PNG
    media_image2.png
    167
    489
    media_image2.png
    Greyscale

Where R1 R2and R3 are preferably selected from hydrogen and methyl (paragraph 0059), and NR4R5 can be such that R4 is hydrogen and R5 is a C2-10 alkyl (paragraph 0060).
Ohwada further teaches an example of the polymer which is made from monomers having a structure of (paragraph 0105)

    PNG
    media_image3.png
    241
    560
    media_image3.png
    Greyscale

The NTBAM monomer would correspond to a thermoresponsive unit that would have an acrylamide basic skeleton, the quaternary ammonium monomer would correspond to the claimed cationic unit which is a monomer that contains a ionic functional group having one or more positive charges and which corresponds to the structure of claim 3 when W is NH-C(=O) Q is a C3 alkylene and Y is N+(CH3)3 and the remaining unit referred to by Ohwada as DBD-AA would correspond to the claimed fluorescent unit which has the claimed structure of claim 6 where X2 is NCH3, Q is a C2 alkylene X3 is a NCH3 and Ar the second of the claimed aromatic groups indicated in claim 1 that is substituted by SO2NCH3 where X10  is O . 
Ohwada also teaches that the ratio of the monomer units is NTBAM:APTMA:DBD-AA=85.3:14.7:0.086 which has the ionic monomer of b having an amount of 14.7 which is outside the claimed range of 2 to 10, but includes the claimed amount c within the claimed range. This particular example of Ohwada fails to teach the claimed acrylamide structure represented by formula (I) where the claimed R4 is n-propyl or iso-propyl and R5 is hydrogen.  
Ohwada broadly teaches the presence of an ionic monomer in the polymer of the quaternary ammonium monomer indicated in the monomer above is an example (paragraph 0010-0011). Ohwada teaches other polymers which include the ionic monomer and have a value of the ionic monomer which is within the range of 3-7.5 % (paragraph 0101 and 0103). 
Ohwada further teaches that the monomer having the ionic functional group can be present in an amount from 2-15 mol% (paragraph 0086) which is an overlapping range with the claimed range of from 3-7.5 mol%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Ohwada teaches as is indicated above that the acrylamide monomer can be a C2-C10 acrylamide (paragraph 0060).  Ohwada also indicates examples of polymer where the acrylamide monomer is n propyl acrylamide (paragraph 0101) or N isopropyl acrylamide (paragraph 0103) which are both C3 acrylamides in comparison to C4 acrylamide in the exemplary polymer.  This indicates that the t-butyl acrylamide and the claimed isopropyl acrylamide or n-propyl acrylamide are substantially equivalent and interchangeable with on another. 
Ohwada does not specifically teach the claimed method with a step of mixing the copolymer with cells in a solvent or the particular claimed amount of the ionic monomer of b, or the particularly claimed monomer of formula (I) explicitly used in conjunction with the other claimed monomer units. 
Ohwada indicates the copolymer can be used for measuring the temperature inside a cell and that the method for introducing the copolymer into the cells in not particularly limited but is considered that the copolymer can be introduced by culturing cells in a medium to  which the copolymer can be introduced (paragraph 0091). Ohwada further indicates that the polymers are used inside living cells (paragraph 0027).  It should be noted that N-isopropylacrylamide is within the range of monomer indicated to be used by Ohwada (paragraph 0008) and other polymers of Ohwada are made with N-isopropylacrylamide (Paragraph 0103). 
Pelah is drawn to a temperature sensitive florescent PNIPAM polymer (abstract pg 1006 column 2 paragraph 3 pg 1007 column 1 paragraph 1) and indicates that that the florescent polymer inserted into erythrocyte ghosts by a electroporation method where polymer solution was mixed with the cells in an electroporation device using a particular solution after which the cells were centrifuged and suspended in phosphate buffer solution (pg 1007 column 2 paragraph 2).  This indicates an electroporation method which includes a step of mixing a fluorescent temperature sensitive polymer with cells in a solvent. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed method step of mixing the exemplary fluorescent copolymer of Ohwada with living cells in solvent because Ohwada teaches that the copolymer is used to measure a temperature in a living cell  and can use a electroporation method and Pelah teaches useful electroporation method for allowing a fluorescent thermoresponsive polymer to enter cells which includes the step of mixing the polymer with cells in a solvent and would additionally be obvious to use n-propylacrylamide or isopropylacrylamide as a replacement for the t-butyl acrylamide of the example because the monomers are indicated to be substantially equivalent and interchangeable with one another and to use claimed amount of the ionic monomer indicated by the claimed value of b because Ohwada teaches that the ionic monomer can be present in an amount of from 2-15 mol% which is an overlapping range with the claimed range. 
Concerning claim 11 and 13 Pelah further teaches that the mixing step involving the solvent with the cells occurred at a concentration of 1 mg per mL  (pg 1007 column 2 paragraph 2)which corresponds to a w/v % of 0.1 % mass per volume in g per mL (that is 1 gram per mL is a 100% solution).  This value is within the claimed range of 0.001 to 1 % and 0.01 to 0.1 %.  
	It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the temperature sensitive probe polymer in the method of Ohwada in view of Kobayashi because Kobayashi indicates that a value within the claimed range is a useful concentration of temperature sensitive probe polymer in order to provide uptake of the temperature probe to living cells. 
Concerning claim 18 Ohwada as disused above teaches a polymer including a repeating unit which results form a monomer having a structure of (paragraph 0105)

    PNG
    media_image4.png
    181
    177
    media_image4.png
    Greyscale

The repeating unit resulting from this includes an Ar formula which differs from claimed structure in that oxygen is used in the 5-member ring instead of a sulfur atom. 
Ohwada teaches that the Ar group of the monomer can have a general structure of (paragraph 0020)

    PNG
    media_image5.png
    127
    206
    media_image5.png
    Greyscale

where X10 is selected from O, S or Se and the ring may include substituents (paragraphs 0020-0021). 
As such the use of a Sulfur atom and the use of an oxygen atom in the indicated Ar ring system are substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the Ar group of the polymer of the method Ohwada in view of Pelah to use the sulfur containing heterocycle ring as is claimed because Ohwada teaches that the use of Sulfur and Oxygen in the Ar group are substantially equivalent and interchangeable with one another. 


8.	Claims 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohwada (WO 2008 029770 A1; All citations refer to the English language machine translation which has been provided unless otherwise stated) in view of Pelah (Pelah, Avishay et al “Protein manipulation by stimuli-responsive polymers encapsulated in erythrocyte ghosts” 2009 Soft Mater 5 (5) 1006-1010)as applied to claim 1 above, and further in view of Uchiyama ( Uchiyama, Seiichi et al “Modulation of the Sensitive Temperature Range of Fluorescent Molecular Thermomters Based on Thermoresponseive Polymers” 2004 Analytical Chemistry 76 pg 1793-1798).
Concerning claim 9 Ohwada in view of Pelah teaches the method of claim 1 as is indicated above. 
Ohwada in view of Pelah does not specifically indicate that multiple thermoresponsive units are present in the copolymer.  Ohwada does indicate that a wide temperature range is useful for the copolymer (paragraph 0026). Ohwada additionally indicates that monomers that can be used in the polymer include those having a structure of (paragraph 0008)

    PNG
    media_image6.png
    181
    248
    media_image6.png
    Greyscale

Where R1 is hydrogen or C1-3 alkyl and R4 and R5 can be hydrogen or C1-20alkyl or R4 and R5 are together with the nitrogen atom forms a 4 to 8 membered nitrogen containing heterocycle.  As such Ohwada teaches the general structure of the claimed thermoresponsive monomer unit of claim 1 having the formula (I).
Uchiyama is drawn to fluorescent molecular thermometers using acrylamide monomers (pg 1793 column 1 paragraph 2) and indicates that copolymers having two kinds of acrylamide derivatives undergoes phase transition and that it Lower critical solution temperature was well related to its unit ratio and the lower critical solution temperature of the two corresponding acrylamides (pg 1794 column 1 paragraph 2).  The use of two different acrylamide units in the copolymer allows for modulating the sensitive temperature range of fluorescent molecular thermometers (pg 1794 column 1 paragraph 3). The different acrylamide monomers indicated to be used are indicated to include (pg 1793 column 2 Figure 1)
9.	 Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohwada (WO 2008 029770 A1; All citations refer to the English language machine translation which has been provided unless otherwise stated) in view of Pelah (Pelah, Avishay et al “Protein manipulation by stimuli-responsive polymers encapsulated in erythrocyte ghosts” 2009 Soft Mater 5 (5) 1006-1010) as is evidenced by Sherba (Sherba, Joseph et al. “The effects of electroporation buffer composition on cell viability and electro-transfection efficiency” Nature 2020 10 3053 pg 1-9)
Ohwada in view of Pelah teaches the method of claim 1 as is indicated above. 
Pelah further teaches that the mixing step involving the solvent with the cells occurred at a concentration of 1 mg per mL using a electroporation solution R (pg 1007 column 2 paragraph 2) which corresponds to a w/v % of 0.1 % mass per volume in g per mL (that is 1 gram per mL is a 100% solution).  This value is within the claimed range of 0.001 to 1 % and 0.01 to 0.1 %.  
Pelah does not particularly teach what the “solution R” is. 
Sherba teaches that electroporation methods use a buffer (pg 2 paragraphs 2-3). This would indicate that the solution R used in Pelah is a buffer solution, which would be an aqueous solution with salts present in a water solvent. 
The indication of water as a solvent is given it broadest reasonable interpretation such that there must be water present as a solvent but that water can have additional components present in it.
As such the method of Ohwada in view of Pelah would give the method using water as the solvent. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed amount of the temperature sensitive probe polymer with the claimed water solvent in the method of Ohwada in view of Pelah because Pelah indicates that a value within the claimed range is a useful concentration of temperature sensitive probe polymer in order to provide uptake of the temperature probe to living cells and teaches a solution which as is evidenced by Sherba includes water as a solvent.  . 




Response to Arguments
10.	Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejections over Ohwada in view of Kobayashi or Pelah that the cited references neither disclose nor reasonably suggest the copolymer recited in independent claim 1 as amended herewith much less the surprising properties thereof as previously discussed.   Additionally Applicant respectfully submits that  the cited references  neither discloser nor reasonably suggest the particular solvents and probe concentrations  recited in claims 10-14 nor the specific copolymer of the probes of claims 15-18. 
	This argument is not found to be persuasive as Ohwada further teaches an example of the polymer which is made from monomers having a structure of (paragraph 0105)

    PNG
    media_image3.png
    241
    560
    media_image3.png
    Greyscale

The NTBAM monomer would correspond to a thermoresponsive unit that would have an acrylamide basic skeleton, the quaternary ammonium monomer would correspond to the claimed cationic unit which is a monomer that contains a ionic functional group having one or more positive charges and which corresponds to the structure of claim 3 when W is NH-C(=O) Q is a C3 alkylene and Y is N+(CH3)3 and the remaining unit referred to by Ohwada as DBD-AA would correspond to the claimed fluorescent unit which has the claimed structure of claim 6 where X2 is NCH3, Q is a C2 alkylene X3 is a NCH3 and Ar the second of the claimed aromatic groups indicated in claim 1 that is substituted by SO2NCH3 where X10  is O . 
This polymer differs from the claimed polymer in that a 4 carbon alkyl group is used instead of a n-propyl or isopropyl group and that the amount of b used in the polymer is outside the claimed range. 
Ohwada further teaches that the monomer having the ionic functional group can be present in an amount from 2-15 mol% (paragraph 0086) which is an overlapping range with the claimed range of from 3-7.5 mol% as given by the value of b. 
Ohwada teaches the acrylamide monomer can generally be a C2-C10 acrylamide (paragraph 0060).  Ohwada also indicates examples of polymer where the acrylamide monomer is n propyl acrylamide (paragraph 0101) or N isopropyl acrylamide (paragraph 0103) which are both C3 acrylamides in comparison to C4 acrylamide in the exemplary polymer.  This indicates that the t-butyl acrylamide and the claimed isopropyl acrylamide or n-propyl acrylamide are substantially equivalent and interchangeable with one another. 
As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the amount of the ionic monomer because of the overlapping range with the claimed range and to replace the t-butyl acrylamide with the isopropyl acrylamide or n-propylacrylamide because the monomers are substantially equivalent and interchangeable with one another. 
Concerning the indication of unexpected properties, as was previously indicated in the final rejection on 11/12/2022 and in the advisory action on 03/04/2022 the indicated properties are not found to provide unexpected results because the quaternary ammonium monomer is well known to be antimicrobial and so it is not surprising that a reduced amount of the monomer results in less cell death upon contact with the polymer containing the quaternary ammonium monomer. 
As such the rejections indicated above are maintained. 

Conclusion
11.	 Claims 1 and 9-18 are rejected. No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763